IN THE SUPREME COURT, STATE OF WYOMING

                                       2013 WY 52
                                                                April Term, A.D. 2013

                                                                         May 1, 2013

BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                   D-13-0004
v.

CLAY B. JENKINS, WSB #5-2249,

Respondent.


                        ORDER OF INTERIM SUSPENSION
[¶1] Pursuant to Section 17 of the Disciplinary Code for the Wyoming State Bar, Bar
Counsel for the Wyoming State Bar filed, on April 11, 2013, a “Petition for Interim
Suspension of Attorney.” The Court, after a careful review of the petition, the “Affidavit
of Bar Counsel in Support of Petition for Interim Suspension of Attorney,” and the file,
concludes that the petition for interim suspension should be granted and that Respondent
should be suspended from the practice of law pending resolution of the formal charge that
has been, or will be, filed against him. See Section 17(c) (“Within fifteen (15) days of the
entry of an order of interim suspension, Bar Counsel shall file a formal charge.”) It is,
therefore,

[¶2] ADJUDGED AND ORDERED that, effective May 10, 2013, the Respondent,
Clay B. Jenkins, shall be, and hereby is, suspended from the practice of law, pending
final resolution of the formal charge that has been, or will be, filed against him; and it is
further

[¶3] ORDERED that, during the period of interim suspension, Respondent shall
comply with the requirements of the Disciplinary Code for the Wyoming State Bar,
particularly the requirements found in Section 22 of that code; and it is further
[¶4] ORDERED that, pursuant to Section 4(a)(iv) of the Disciplinary Code for the
Wyoming State Bar, this Order of Interim Suspension shall be published in the Pacific
Reporter; and it is further

[¶5] ORDERED that the Clerk of this Court shall transmit a copy of this Order of
Interim Suspension to the Respondent, Bar Counsel, members of the Board of
Professional Responsibility, and the clerks of the appropriate courts of the State of
Wyoming.

[¶6]   DATED this 1st day of May, 2013.

                                               BY THE COURT:*


                                               /s/

                                               MARILYN S. KITE
                                               Chief Justice


*Justice Davis took no part in the consideration of this matter. Retired Justice Michael
Golden participated by assignment.